                   Case 19-12269-KBO             Doc 73          Filed 11/12/19      Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )      Chapter 11
                                                             )
MTE HOLDINGS LLC, et al.,1                                   )      Case No. 19-12269 (KBO)
                                                             )
                           Debtors.                          )      Joint Administration Requested
                                                             )

     NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR FIRST DAY
     HEARING ON NOVEMBER 12, 2019 AT 2:30 P.M. (EASTERN STANDARD TIME)3

PETITIONS

1.       Voluntary Petitions

              a.   MTE Holdings LLC (Case No. 19-12269, D.I. 3, Filed 10/23/19)
              b.   MTE Partners LLC (Case No. 19-12272, D.I. 1, Filed 10/23/19)
              c.   Olam Energy Resources I LLC (Case No. 19-12273, D.I. 1, Filed 10/23/19)
              d.   MDC Energy LLC (Case No. 19-12385, Filed 11/8/19)
              e.   MDC Texas Operator LLC (Case No. 19-12387, Filed 11/8/19)
              f.   Ward I, LLC (Case No. 19-12386, Filed 11/8/19)
              g.   MDC Reeves Energy LLC (Case No. 19-12388, Filed 11/8/19)

DECLARATION IN SUPPORT OF FIRST DAY PLEADINGS

2.       Declaration of Mark Siffin, Chief Executive Officer of MDC Energy LLC in Support of
         Chapter 11 Petitions and First Day Motions (D.I. 50, Filed 11/8/19).

FIRST DAY MATTERS

3.       Debtors’ Motion for Entry of an Order Directing the Joint Administration of the Debtors’
         Chapter 11 Cases (D.I. 45, Filed 11/8/19).



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770);
     MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy
     LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
     Amended items appear in bold.
3
     This hearing will be held before the Honorable Karen B. Owens, United States Bankruptcy Judge, at the United
     States Bankruptcy Court for the District of Delaware located at 824 North Market Street, 6th Floor, Courtroom
     2, Wilmington, Delaware 19801
            Case 19-12269-KBO        Doc 73       Filed 11/12/19   Page 2 of 5



     Responses Received:

     a)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19).

     Status: This matter will be going forward.

4.   Debtors’ Motion for Entry of an Order (I) Extending the Time to File Schedules of Assets
     and Liabilities and Statements of Financial Affairs and (II) Authorizing the Debtors to
     File a Consolidated List of the Debtors’ Thirty Largest Unsecured Creditors (D.I. 46,
     Filed 11/8/19).

     Responses Received:

     a)     Informal comments from the United States Trustee; and

     b)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19).

     Status: This matter will be going forward.

5.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
     Continue Using Existing Centralized Cash Management System, (B) Honor Certain
     Prepetition Obligations Related to the Use of the Cash Management System, and (C)
     Maintain Existing Bank Accounts and Check Stock and (II) Granting Related Relief (D.I.
     47, Filed 11/8/19).

     Responses Received:

     a)     Informal comments from the United States Trustee.

     b)     Objection and Reservation of Rights of Riverstone Credit Management, LLC
            Related to Certain of The Debtors’ Requested First Day Relief (D.I. 63, Filed
            11/12/19); and

     c)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19).

     Status: This matter will be going forward.

6.   Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting Utility Companies
     from Altering, Refusing, or Discontinuing Utility Services, (II) Deeming Utility
     Companies Adequately Assured of Future Performance, (III) Establishing Procedures for
     Determining Additional Adequate Assurance of Payment, and (IV) Setting a Final
     Hearing Related Hereto (D.I. 48, Filed 11/8/19).



                                            -2-
            Case 19-12269-KBO        Doc 73       Filed 11/12/19    Page 3 of 5



     Responses Received:

     a)     Informal comments from the United States Trustee; and

     b)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19).

     Status: This matter will be going forward.

7.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
     Collateral (II) Providing Adequate Protection to the Secured Lender; (III) Modifying
     Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and
     (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local
     Rule 4001-2 (D.I. 49, Filed 11/8/19).

     Responses Received:

     a)     Informal comments from the United States Trustee.

     b)     Objection and Reservation of Rights of Riverstone Credit Management, LLC
            Related to Certain of The Debtors’ Requested First Day Relief (D.I. 63, Filed
            11/12/19); and

     c)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19).

     Related Pleadings:

     a)     Notice of Filing of Budget (D.I. 59, Filed 11/11/19).

     Status: This matter will be going forward.

CONTESTED MATTER GOING FORWARD

8.   Motion of Riverstone Credit Management, LLC for an Order Granting Relief from the
     Automatic Stay to Permit Riverstone to Obtain Judicial Validation and Enforcement of
     Its Vote of the Pledged Equity (D.I. 6, Filed 10/25/19).

     Objection Deadline: November 6, 2019 at 4:00 p.m. (ET).
     Reply Deadline: November 8, 2019 at 3:00 p.m. (ET).

     Responses Received:

     a)     Debtor’s (I) Objection to Motion of Riverstone Credit Management, LLC for an
            Order Granting Relief from the Automatic Stay to Permit Riverstone to Obtain
            Judicial Validation and Enforcement of Its Vote of the Pledged Equity and (II)

                                            -3-
               Case 19-12269-KBO        Doc 73      Filed 11/12/19   Page 4 of 5



               Cross-Motion for Turnover of Property by a Custodian (D.I. 30, Filed 11/6/19);
               and

      b)       Declaration of Mark Siffin in Support of Debtor’s (I) Objection to Motion of
               Riverstone Credit Management, LLC for an Order Granting Relief from the
               Automatic Stay to Permit Riverstone to Obtain Judicial Validation and
               Enforcement of Its Vote of the Pledged Equity and (II) Cross-Motion for
               Turnover of Property by a Custodian (D.I. 31, Filed 11/6/19).

      Related Pleadings:

      a)       Notice of Hearing Regarding Motion of Riverstone Credit Management, LLC for
               an Order Granting Relief from the Automatic Stay to Permit Riverstone to Obtain
               Judicial Validation and Enforcement of Its Vote of the Pledged Equity (D.I. 9,
               Filed 10/30/19).

      Reply:

      a)       Reply of Riverstone Credit Management, LLC to the Debtor’s Objection to the
               Motion for an Order Granting Relief from the Automatic Stay to Permit
               Riverstone to Obtain Judicial Validation and Enforcement of Its Vote of the
               Pledged Equity (D.I. 43, Filed 11/8/19); and

      b)       Reply Declaration of Christopher Abbate in Support of Motion of Riverstone
               Credit Management, LLC for an Order Granting Relief from the Automatic Stay
               to Permit Riverstone to Obtain Judicial Validation and Enforcement of Its Vote of
               the Pledged Equity (D.I. 44, Filed 11/8/19).

      Status: Riverstone has informed the Debtors that this matter will be going forward
              only as a status conference.

MATTERS GOING FORWARD

9.    Debtors’ Application for Entry of an Order Pursuant to 28 U.S.C. § 156(c),
      Bankruptcy Code Section 105(a), and Local Bankruptcy Rule 2002-1(f) Authorizing
      Appointment of Bankruptcy Management Solutions, Inc. d/b/a Stretto as Claims
      and Noticing Agent to the Debtors Nunc Pro Tunc To November 11, 2019 (D.I. 62,
      Filed 11/11/19).

      Status: This matter will be going forward.

10.   Motion of Natixis, New York Branch for an Order (I) Appointing a Trustee
      Pursuant to Section 1104(a) of the Bankruptcy Code, or (II) in the Alternative,
      Appointing an Examiner Pursuant to Section 1104(c) of the Bankruptcy Code (D.I.
      71, Filed 11/12/19).



                                              -4-
             Case 19-12269-KBO       Doc 73        Filed 11/12/19   Page 5 of 5



      Related Pleading:

      a)     Declaration of Erin R. Fay in Support of the Motion of Natixis, New York
             Branch for an Order (I) Appointing a Trustee Pursuant to Section 1104(a) of
             the Bankruptcy Code, or (II) in the Alternative, Appointing an Examiner
             Pursuant to Section 1104(c) of the Bankruptcy Code (D.I. 72, Filed 11/12/19).

      Status: This matter will be going forward with respect to scheduling.


Dated: November 12, 2019           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Daniel B. Butz
                                   Robert J. Dehney (No. 3578)
                                   Eric D. Schwartz (No. 3134)
                                   Daniel Butz (No. 4227)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 658-3989
                                   Email: rdehney@mnat.com
                                           eschwartz@mnat.com
                                           dbutz@mnat.com

                                   - and -

                                   Andrew K. Glenn (admitted pro hac vice)
                                   Matthew B. Stein (admitted pro hac vice)
                                   David J. Mark (admitted pro hac vice)
                                   KASOWITZ BENSON TORRES LLP
                                   1633 Broadway
                                   New York, New York 10019
                                   Telephone: (212) 506-1700
                                   Facsimile: (212) 506-1800
                                   Email: AGlenn@kasowitz.com
                                           MStein@kasowitz.com
                                           DMark@kasowitz.com

                                   Proposed Counsel for Debtors and Debtors in
                                   Possession




                                             -5-
